Appellant moves for a rehearing on the one proposition that the testimony is not sufficient to corroborate his own confession. We have again reviewed the facts. In said confession appellant explicitly stated that on the night of October 13, 1927, he set fire to the cotton on the platform at Annona, Texas, which fire was shown to have been communicated to the building whose burning is here charged. It is stated in said confession that after setting fire to the cotton, appellant drove back to the main road through a mud hole at the southeast corner of the cotton yard, and thence on to the Lucian Willingham home, which he reached about 10:30 P. M. *Page 465 
When a confession is made and the circumstances therein related correspond in material points with those proven to have existed, aliunde the confession, this may be evidence sufficient to satisfy a jury in rendering a verdict of guilty. Kugadt v. State, 38 Tex.Crim. Rep.; Aven v. State,95 Tex. Crim. 159. Examining the record, we find Mr. Tennison said he got to the fire while it was still burning, and saw fresh automobile tracks going through a mud hole about thirty feet from the platform where the cotton was, and that he followed same east about a mile and a half to where they turned north. Sheriff Elder swore he saw the same thing, and that he saw a car at Mr. Lucian Willingham's a few days after the fire whose casings would make the kind of track which he saw going east from the mud hole. It was shown without dispute that appellant had worked at the place where the fire occurred and quit on the day before the fire took place that night. He stated in his confession that he set the cotton on fire in order to cover the theft of a bale of same by himself. Without going into great detail, it was shown that appellant came in a car from his uncle Lucian Willingham's place to Mr. Wartham's on the night of the fire, and that he went with some of the Wartham family in said car which he drove to their house, — to another place, and that he came back to the Wartham home about 10 o'clock. When he left this place he got some matches, saying that he might see a bootlegger and wanted to identify him. He was seen shortly after this time working on a car. The man who aided him in fixing his car testified that he left the scene of this repair in a wagon drawn by mules and went east; that appellant left in his car and went west toward Annona; that he had gone about three-quarters of a mile, which he thought took him a few minutes, when he saw the light of the fire of the burning cotton. Witnesses who lived in the immediate neighborhood of the cotton yard testified they heard a car drive up going west toward the cotton yard, and in a few minutes they heard the same or another car drive rapidly back east. The road to Lucian Willingham's from Annona ran east and then north. Witnesses who lived on the private road running from the main road north to Lucian Willingham's place, said that between 10 and 11 o'clock they heard a car come by their places and stop at Willingham's. We regard these circumstances as sufficiently corroborative of the confession.
The motion for rehearing will be overruled.
Overruled. *Page 466